Citation Nr: 0024327	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) benefits as the surviving spouse of the 
veteran.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to May 
1942, including a period of internment as a prisoner of war 
(POW) of the Japanese government from April to May 1942.  He 
died of malaria in May 1942, during his confinement at 
O'Donnell Concentration Camp, Capas, Tarlac.  The appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant was not entitled to restoration of DIC benefits as 
the veteran's surviving spouse.


FINDINGS OF FACT

1.  The appellant and the veteran were married in November 
1940, and they remained married until his death in May 1942.

2.  The appellant was awarded DIC benefits as the surviving 
spouse of the veteran, effective January 1957.

3.  An April 1958 field examination revealed that the 
appellant remarried in March 1947.

4.  DIC benefits were discontinued in 1958, based on the 
appellant's remarriage following the veteran's death.

5.  The appellant and her second husband, E.A., have been 
"separated" since 1977.

6.  Neither the "old" nor the "new" regulations regarding 
the restoration of eligibility for DIC benefits are more 
favorable to the appellant in this case.


CONCLUSIONS OF LAW

1.  Entitlement to restoration of DIC benefits is not 
warranted prior to October 1998.  38 U.S.C.A. §§ 103, 5110 
(West 1991); 38 C.F.R. § 3.55 (1997).

2.  Entitlement to restoration of DIC benefits is not 
warranted subsequent to October 1998.  38 U.S.C.A. § 1311(e) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.55(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the appellant and veteran were 
married in November 1940.  Their marriage ended with the 
veteran's death during his internment as a POW in May 1942.  
The appellant was thereafter awarded VA DIC benefits, 
effective January 1957.

According to an April 1958 Field Examination Report, the 
appellant testified that she and the veteran were married in 
November 1940, and lived together until he entered service in 
1941.  She explained that she remarried in March or May 1947, 
following the veteran's death.  The report indicates that a 
record search at the Register of Marriages office confirmed 
that the appellant married E.A. in March 1947.

Consequently, the appellant's DIC benefits were terminated in 
1958, based on her remarriage following the veteran's death.

In May 1996 correspondence, the appellant requested 
restoration of her VA DIC benefits as the surviving spouse of 
the veteran.  Citing the Omnibus Budget Reconciliation Act of 
1990, the RO advised the appellant that if her second 
marriage was terminated after November 1, 1990, she was not 
entitled to restoration of her terminated DIC benefits.

In a letter dated in June 1997, the appellant explained that 
her relationship with E.A., her second husband, was 
"terminated beyond reconciliation," and that "there [wa]s 
no other man in [her] life at present."  The following 
month, the RO reiterated that restoration of DIC benefits 
would be possible only if the appellant's second marriage 
terminated before November 1, 1990.

In January 1998, the appellant submitted a December 1997 
affidavit from S.D., stating that she was of good moral 
character.  She also submitted joint affidavits from B.T. and 
R.B., and E.B. and I.B.  These affidavits indicate that the 
appellant and her second husband had been "separated" since 
1977.

The RO denied entitlement to restoration of DIC benefits in 
June 1998, and advised the appellant of her appellate rights.  
In correspondence later that month, the appellant reported 
that her relationship with E.A. was "terminated beyond 
reconciliation in 1977."

An August 1998 joint affidavit from the appellant and her 
second husband notes that they were married to each other 
from 1957 to 1977, but the "relationship was terminated [in 
1977] due to separation."  The affidavit indicates that the 
appellant and E.A. were no longer living together.

In September 1998, the RO requested that the appellant answer 
several questions, and forwarded a Statement of Termination 
of Marital Relationship (VA Form 21-8796).

The appellant responded to the RO's request later that month.  
In response to the question of whether she was "married to 
anyone at this time," she answered "No, I was not married 
on January 1, 1971."  She replied to the question of whether 
she was "living with anyone at this time as if you were 
married, even though no ceremony was performed," by stating 
"Yes, [h]owever, said E.A. was terminated due to separation 
in 1977."  She was asked to provide complete facts 
concerning the date, place and circumstances of termination 
of the relationship or conduct which constituted a bar or 
restriction on payment of benefits, and stated "No, I am not 
married nor have relationship with any other man up to the 
present."  While the attached VA Form 21-8796 requested that 
the appellant furnish information concerning each of her 
marriages, she provided information regarding only her first 
marriage to the veteran.

In November 1998, the RO denied the appellant's claim of 
entitlement to restoration of DIC benefits under the 
provisions of the Veterans Benefits Act of 1998.  The RO 
explained that while the appellant indicated that she and 
E.A. were "separated" in 1977, she provided no evidence 
that their marriage was terminated by death, divorce or 
annulment.  The RO accepted March 1999 correspondence from 
the appellant as her notice of disagreement (NOD) with this 
decision, and she submitted a substantive appeal (Form 9) in 
May 1999, perfecting her appeal.


Analysis

VA shall pay DIC to the surviving spouse, children and 
parents of a veteran who died on active duty.  38 U.S.C.A. §§ 
1301, 1310; 38 C.F.R. § 3.5 (1999).

For purposes of basic entitlement to DIC benefits as a 
"surviving spouse" of a veteran, a claimant must be ". . . 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death . . . and who has not 
remarried."  38 U.S.C.A. § 101(3) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.50 (1999).  Thus, when a DIC-eligible claimant 
remarries, this individual no longer meets the criteria of a 
surviving spouse and is no longer entitled to DIC benefits.  
See VAOPGCPREC 3-95, paragraph 2.

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for restoration of 
VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to restoration of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
restoration of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
restoration of VA death benefits for those surviving spouses 
whose disqualifying remarriages were terminated by a divorce 
proceeding which had been initiated prior to November 1, 
1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed.  Subsection (e) of Section 8207 reinstated the 
pre-1990 rules for the restoration of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, noting that a surviving 
spouse who remarries after the death of a veteran can be 
reinstated as surviving spouse, for the purposes of being 
eligible for restoration of DIC benefits, when that 
subsequent marriage terminates.  The law precludes payment 
under 38 U.S.C.A. § 1311(e) for any month prior to October 
1998.  The amended regulation specifically provides that:

(1) The remarriage of the surviving spouse of a veteran shall 
not bar the furnishing of dependency and indemnity 
compensation to such person as the surviving spouse of the 
veteran if the remarriage is terminated by death, divorce, or 
annulment unless the Secretary determines that the divorce or 
annulment was secured through fraud or collusion.

(2) If the surviving spouse of a veteran ceases living with 
another person and holding himself or herself out openly to 
the public as that person's spouse, the bar to granting that 
person dependency and indemnity compensation as the surviving 
spouse of the veteran shall not apply.

(3) The first month of eligibility for payment of dependency 
and indemnity compensation to a surviving spouse by reason of 
this subsection shall be the later of the month after:

(A) the month of the termination of such remarriage, in the 
case of a surviving spouse described in paragraph (1); or

(B) the month of the cessation described in paragraph (2), in 
the case of a surviving spouse described in that paragraph.

(b) EFFECTIVE DATE - No payment shall be made by reason of 38 
U. S. C. § 1311(e) for any month before October 1998.

Public Law No. 105-178, § 8207 (June 9, 1998).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because the 
claimant's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the claimant, which may require application of each version 
of the regulations to the facts of the case; 2) If the 
amendment is more favorable, application of that provision 
for the periods from and after the effective date of the 
regulatory change; 3) Application of the prior regulation for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000); See Karnas, 1 
Vet. App. at 311 (1991); 38 C.F.R. § 3.114(a) (1999).

Following a detailed review of the claims folder, the Board 
finds that restoration of DIC benefits is not warranted under 
either the "old" or the "new" regulations.  The Board 
further determines that neither the "old" nor the "new" 
regulation provides any material advantage to a claimant 
situated as is the appellant.  Accordingly, the Board 
concludes that neither the "old" nor the "new" regulations 
regarding the restoration of eligibility for DIC benefits are 
more favorable to the appellant in this case.

Under the law in effect prior to October 1998, the remarriage 
of an otherwise qualified surviving spouse of a veteran was a 
bar to receipt of DIC unless the remarriage was terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, or if the remarriage was 
void or annulled by a court of proper authority (unless the 
annulment was secured through fraud or collusion).  See 38 
U.S.C.A. § 103(d) (West 1991); 38 C.F.R. § 3.55(a) (1997); 
see also Omnibus Budget Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8004, 104 Stat. 1388-343 (1990); Veterans' 
Benefits Programs Improvement Act of 1991, Pub. L. No. 102-
86, § 502, 105 Stat. 414, 424 (1991); Veterans' Benefits Act 
of 1992, Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 
(1992); Owings v. Brown, 8 Vet. App. 17, 19-20 (1995), aff'd, 
86 F.3d 1178 (Fed. Cir. 1996) (table) (setting out the pre-
November 1, 1990, version of 38 U.S.C.A. § 103(d), and 
subsequent amendments thereto).

Because the appellant's second marriage was not legally 
terminated prior to November 1, 1990, nor had legal 
proceedings to terminate the marriage commenced prior to 
November 1, 1990, she is barred from receiving DIC benefits 
as the surviving spouse of the veteran under the law as it 
existed prior to October 1998.  38 U.S.C.A. § 103(d) (West 
1991); 38 C.F.R. § 3.55 (1997).  Congress provided no 
exceptions to the controlling legal criteria under that law, 
and the Board has no authority to disregard the specific, 
Congressionally enacted limitation on the reinstatement of 
DIC benefits following the termination of remarriage, as it 
then existed.  See 38 U.S.C.A. § 7104 (West 1991).  
Consequently, the Board concludes that the appellant is not 
entitled to reinstatement of DIC benefits under the law as it 
existed prior to October 1998.

Under the law in effect since October 1998, the remarriage of 
the surviving spouse of a veteran shall not bar the 
furnishing of dependency and indemnity compensation to such 
person as the surviving spouse of the veteran if the 
remarriage is terminated by death, divorce, or annulment 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion.  See 38 U.S.C.A. § 
1311(e) (West 1991 & Supp. 1999); 38 C.F.R. § 3.55(a)(1999).  
While the appellant has indicated that she has been 
"separated" from her second husband since 1977, and several 
affidavits have been submitted in support of this evidentiary 
assertion, there is no evidence that the marital relationship 
established in March 1947 has been terminated under any of 
the circumstances outlined in 38 U.S.C.A. § 1311(e) or 38 
C.F.R. § 3.55(a).  The Board has no authority to modify or 
ignore the law.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).  In this matter the law is very clear and precludes 
the award of the benefit sought.  

Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the appellant's appeal as she does 
not meet the legal criteria for restoration of DIC benefits 
under either the "old" or "new" regulations.


ORDER

Entitlement to restoration of DIC benefits prior to October 
1998 is denied.

Entitlement to restoration of DIC benefits subsequent to 
October 1998 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

